Name: Commission Implementing Regulation (EU) 2018/855 of 8 June 2018 amending for the 286th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: European construction;  international affairs;  international trade;  politics and public safety;  civil law
 Date Published: nan

 11.6.2018 EN Official Journal of the European Union L 146/3 COMMISSION IMPLEMENTING REGULATION (EU) 2018/855 of 8 June 2018 amending for the 286th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 5 June 2018, the Sanctions Committee of the United Nations Security Council decided to amend one entry in the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 2018. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Council Regulation (EC) No 881/2002 is amended as follows: The identifying data for the following entry under the heading Legal persons, groups and entities is amended as follows: Al-Nusrah Front for the People of the Levant (alias (a) the Victory Front; (b) Jabhat al-Nusrah; (c) Jabhet al-Nusra; (d) Al-Nusrah Front; (e) Al-Nusra Front; (f) Ansar al-Mujahideen Network); (g) Levantine Mujahideen on the Battlefields of Jihad; (h) Jabhat Fath al Sham; (i) Jabhat Fath al-Sham; (j) Jabhat Fatah al-Sham; (k) Jabhat Fateh Al-Sham; (l) Fatah al-Sham Front; (m) Fateh al-Sham Front); (n) Conquest of the Levant Front; (o) The Front for the Liberation of al Sham; (p) Front for the Conquest of Syria/the Levant; (q) Front for the Liberation of the Levant; (r) Front for the Conquest of Syria. Other information: (a) Operates in Syrian Arab Republic (b) Iraq; (c) Previously listed between 30 May 2013 and 13 May 2014 as an aka of Al-Qaida in Iraq. Date of designation referred to in Article 7d(2)(i): 14.5.2014. is replaced by the following: Al-Nusrah Front for the People of the Levant (alias (a) Hay'at Tahrir al-Sham (HTS); (b) Hay'et Tahrir al-Sham; (c) Hayat Tahrir al-Sham; (d) Assembly for the Liberation of Syria; (e) Assembly for the Liberation of the Levant; (f) Liberation of al-Sham Commission; (g) Liberation of the Levant Organisation Tahrir al-Sham; (h) Tahrir al-Sham Hay'at; (i) the Victory Front; (j) Jabhat al-Nusrah; (k) Jabhet al-Nusra; (l) Al-Nusrah Front; (m) Al-Nusra Front; (n) Ansar al-Mujahideen Network; (o) Levantine Mujahideen on the Battlefields of Jihad; (p) Jabhat Fath al Sham; (q) Jabhat Fath al-Sham; (r) Jabhat Fatah al-Sham; (s) Jabhat Fateh Al-Sham; (t) Fatah al-Sham Front; (u) Fateh al-Sham Front; (v) Conquest of the Levant Front; (w) The Front for the Liberation of al Sham; (x) Front for the Conquest of Syria/the Levant; (y) Front for the Liberation of the Levant; (z) Front for the Conquest of Syria. Other information: (a) Operates in Syrian Arab Republic; (b) Iraq; (c) Previously listed between 30 May 2013 and 13 May 2014 as an aka of Al-Qaida in Iraq. Date of designation referred to in Article 7d(2)(i): 14.5.2014.